Exhibit 10.2

ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT (this “Assignment”) is entered into as of December 19,
2012 by and among Huskies Acquisition LLC, a Delaware limited liability company
(“Assignor”), Blackstone Holdings III L.P., a Delaware limited partnership
(“Assignee”) and Capital Trust, Inc., a Maryland corporation (the “Seller”). All
capitalized terms used herein which are not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement (as defined below).

RECITALS:

WHEREAS, Assignee is an Affiliate of Assignor;

WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Purchase Agreement”), dated as of September 27, 2012 with the Seller, pursuant
to which, among other things, the Seller has agreed to sell to the Assignor:(i)
100% of the issued and outstanding limited liability company interests in CT OPI
Investor, LLC, a Delaware limited liability company (the “CTOPI Co-Invest
Interests”), (ii) 100% of the issued and outstanding limited liability company
interests in CT High Grade Partners II Co-Invest, LLC, a Delaware limited
liability company (the “CTHG2 Co-Invest Interests”), and (iii) 5,000,000 shares
of class A common stock, par value $0.01 per share, of the Seller (the “New CT
Shares” and, together with the CTOPI Co-Invest Interests and the CTHG2 Co-Invest
Interests, the “Assigned Interests”);

WHEREAS, pursuant to and in accordance with Section 12.5 of the Purchase
Agreement, the Assignor desires to assign, transfer and convey the right to
purchase the Assigned Interests to Assignee and the corresponding rights,
obligations and liabilities under the Purchase Agreement related to such
purchase and Assignee desires to accept such assignment, transfer and
conveyance;

WHEREAS, the Purchase Agreement contemplates that prior to the Closing, the
Seller will assign, transfer and convey Sixty-Seven (67) shares of Class A
Preferred Stock, par value $.0001 per share (“CTLR Preferred Stock”) of CT
Legacy REIT Mezz Borrower, Inc., a Maryland corporation to CT Investment
Management Co., LLC, a Delaware limited liability company (“CTIMCO”);

WHEREAS, at the time the Purchase Agreement was entered into Thirty-Three
(33) shares of CTLR Preferred Stock were held of record by CTIMCO;

WHEREAS, prior to the date of this Assignment, the Thirty-Three (33) shares of
CTLR Preferred Stock held by CTIMCO were transferred to the Seller, resulting in
seller holding One Hundred (100) shares of CTLR Preferred Stock as of the date
of this Assignment; and

WHEREAS, in lieu of transferring the Sixty-Seven (67) shares of CTLR Preferred
Stock to CTIMCO, Assignor and the Seller desire that all One Hundred
(100) shares of CTLR Preferred Stock be transferred from Seller to Assignee upon
the Closing.

 

1



--------------------------------------------------------------------------------

REPRESENTATION AND AGREEMENTS:

NOW, THEREFORE, in consideration of the representation and agreements herein
contained and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Assignment of Assigned Interests. Assignor hereby assigns, transfers and
conveys to Assignee the right to purchase the Assigned Interests and the
corresponding rights pursuant to the Purchase Agreement effective as of the date
hereof.

2. Assumption. Assignee hereby accepts the foregoing assignment, transfer and
conveyance and assumes and agrees to perform all of the duties and obligations
of Assignor under the Purchase Agreement, in accordance with the terms thereof,
applicable to or otherwise allocated to or with respect to the Assigned
Interests.

3. No Release. The assignment and assumption set forth in Sections 1 and 2 of
this Assignment, respectively, shall not release Assignor from the obligation of
Assignor to perform in accordance with the terms of the Purchase Agreement.
Assignor acknowledges that, notwithstanding such assignment and assumption,
Assignor shall remain primarily obligated under the Purchase Agreement.

4. Representation of Ownership of CTLR Preferred Stock. As of the date hereof,
the Seller holds of record all right, title and interest to One Hundred
(100) shares of CTLR Preferred Stock (the “Seller’s CTLR Preferred Stock”).

5. Transfer of Seller’s CTLR Preferred Stock. In lieu of transferring
Sixty-Seven (67) shares of CTLR Preferred Stock to CTIMCO prior to the Closing
as contemplated by Section 2.1(f) of the Purchase Agreement and in recognition
of the transfer prior to the date hereof of the Thirty-Three (33) shares of CTLR
Preferred Stock formerly held of record by CTIMCO to the Seller, Seller hereby
agrees to assign, transfer and convey Seller’s CTLR Preferred Stock to Assignee
upon the Closing.

6. Purchase Price. In light of the assignment and transfer contemplated by
Sections 1 and 5 above, respectively, the parties agree that at the Closing
(1) Assignee shall pay to the Seller an amount equal to $30,410,893.00 in
satisfaction of that portion of the Purchase Price allocable to the Assigned
Interests and Seller’s CTLR Preferred Stock otherwise payable by Assignor at the
Closing in the absence of this Assignment and (2) Assignor shall pay to the
Seller the balance of the Purchase Price after subtracting the portion of the
Purchase Price to be paid by Assignee pursuant to clause (1) of this Section 6.

7. Investment Intent. Assignee hereby represents and warrants to Assignor and
the Seller that Assignee has knowledge and experience in financial and business
matters such that it (i) is capable of evaluating the risks and merits
associated with the acquisition of the Assigned Interests and the CTLR Preferred
Stock, (ii) is an “accredited investor” as defined in Regulation D as
promulgated under the Securities Act and (iii) is acquiring the Assigned
Interests and the CTLR Preferred Stock for its own account for investment, with
no present intention of making a public distribution thereof. Assignee will not
sell or otherwise dispose of the Assigned Interests or the CTLR Preferred Stock
in violation of the Securities Act or any state securities Laws.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Assignment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

9. Counterparts. This Assignment may be executed in counterparts, each of which,
when taken together, shall constitute fully executed originals of this
Assignment.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first written above.

 

ASSIGNOR:

HUSKIES ACQUISITION LLC,

a Delaware limited liability company

By:  

/s/ Michael Nash

Name:   Michael Nash Title:   Authorized Signatory ASSIGNEE:

BLACKSTONE HOLDINGS III L.P.,

a Delaware limited partnership

By: Blackstone Holdings III GP L.P., its general partner By: Blackstone Holdings
III GP Management L.L.C., its general partner By:  

/s/ Laurence A. Tosi

Name:   Laurence A. Tosi Title:   Chief Financial Officer

Acknowledged and Agreed:

 

CAPITAL TRUST, INC. By:  

/s/ Stephen D. Plavin

Name:   Stephen D. Plavin Title:   Chief Executive Officer

[Assignment Agreement]